PER CURIAM.
Appellant, a real estate broker, seeks reversal of a final judgment in favor of ap-pellee in a suit brought by appellant to recover a real estate commission.
The only issue involved herein is whether appellant was the procuring cause of the sale of the property and therefore entitled to a commission. We have heard oral argument in this cause and have carefully reviewed the record on appeal. Upon our consideration thereof, we conclude that the trial court erred in its finding against the appellant.
The manifest weight of the evidence illustrates that the appellant called the attention of the ultimate purchaser to the subject property and that it was through the appellant’s efforts that the sale was consummated. B & B Super Markets, Inc. v. Metz, 260 So.2d 529 (Fla.App.2d, 1972). The appellant introduced the buyer to appellee and prepared a contract on behalf of the buyer to submit to appellee. Although this contract was rejected by ap-pellee, the buyer and appellee completed the sale a little more than one month later on substantially the same terms as the contract submitted by appellant. During this time, appellant did not abandon efforts to make and complete the sale. Hence, it appears that appellant was the procuring cause of the sale of real estate and the lower court erred in finding to the contrary.
Accordingly, the judgment in favor of appellee is reversed and the cause is remanded to the trial court to enter judgment in favor of appellant in the amount of $1,170.00, together with costs.
Reversed and remanded.
SPECTOR, Acting C. J., and JOHNSON and BOYER, JJ., concur.